Citation Nr: 1449182	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2013, the Board remanded appellate matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  The matter is again before the Board.

Because the requested development in the October 2013 remand has not been completed, further action to ensure compliance with the remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his current bilateral hearing loss is related to his active duty military service.  The Veteran's military occupation specialty is not listed on his DD-214; however, "Parts Clerk (Clerical)" was noted as the related civilian occupation.  He asserts that his in-service duties included deck work, general duties as a seaman, and being a powder monkey for a 5-inch gun and ammo hauler, which exposed him to noise from weapons training and gunnery practice as well as ship noises.  The Veteran's in-service exposure to acoustic trauma has been established.

The Veteran's service treatment records reveal normal hearing on entrance and separation exams.  However, at both of those exams, only whisper tests were performed.

In June 2010, the Veteran was afforded a VA audiological examination, which reveals a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (2014).  In October 2013, the Board found the VA examiner's opinion, regarding a nexus between the Veteran's hearing loss and service, to be inadequate.  Therefore, the Board remanded the appeal for another medical opinion with supporting rationale.

In November 2013, the Veteran's claims file was reviewed by another VA examiner who provided a negative opinion.  However, the Board finds that the opinion provided by that examiner does not substantially comply with the remand instructions because it lacks sufficient rationale for the examiner's conclusions regarding the nature and etiology of the Veteran's hearing loss.  See Stegall.  As such, the Board finds that an additional opinion is needed prior to resolution of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the November 2013 VA audiological examiner, if available.  If that examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to provide the requested opinion, one should be scheduled.  The examiner should note that the Veteran's in-service exposure to acoustic trauma is conceded.

The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current hearing loss is related to his military service, to include in-service acoustic trauma.

If the examiner relies on a finding of normal hearing in service to support a negative etiology opinion, the examiner should explain why normal audiological findings in service establish that the Veteran's current hearing loss disability is not related to noise exposure during service.

Complete rationale should be provided for all opinions expressed.

2.  Thereafter, the claim should be readjudicated.  If the benefit sought remains denied, send the Veteran and his representative a supplemental statement of the case and give an appropriate period of time to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



